Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 5-10-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations of the fluid in the fluid channel 

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,454,628 to Olson in view of U.S. Patent No. 2,156,795 to Smith and further in view of U.S. Patent No. 5,921,096 to Warren.
Referring to claim 1, Olson discloses a water-cooled fillet table comprising, a fillet table base – at 10, a plurality of interconnected grooves formed in the fillet table base – see at 24 which forms multiple grooves when connected from 26 to 22, wherein the plurality of 
Referring to claim 6, Olson as modified by Smith and Warren does not disclose the fillet table base is formed of high-density polyethylene (HDPE) or polyethylene high-density (PEHD). However, it would have been obvious to one of ordinary skill in the art to take the device of Olson as modified by Smith and Warren and make the table base out of any suitable material including the claimed high-density polyethylene (HDPE) or polyethylene high-density (PEHD), so as to yield the predictable result of making the device both durable and lightweight.
Referring to claim 8, Olson as modified by Smith does not disclose a thermometer disposed in the fillet table base. Warren does disclose a thermometer – at 120, disposed in the fillet table base – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Olson as modified by Smith and add the thermometer of Warren, so as to yield the predictable result of controlling the temperature in the device as desired.
Referring to claim 9, Olson as modified by Smith and Warren further discloses a side surface of the thermometer – at 100, is adjacent to at least one groove of the plurality of interconnected grooves – at 32,39 as seen in figure 1 of Warren, and wherein an upper surface of the thermometer is substantially coplanar with the upper surface of the fillet table base – see figure 1 and column 3 lines 45-65 where the elevation of the thermometers can be placed at various elevations and therefore can be placed coplanar with the upper surface of the table. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Olson as modified by Smith and Warren and add the thermometer of Warren, so as to yield the predictable result of controlling the temperature in the device as desired.

Referring to claim 11, Olson as modified by Smith and Warren further discloses the support arm includes a quick-release mechanism configured to separate the fillet table base from the support arm – see the connection of 32 to the table – at 10 of Olson where the arm is not integrally formed with the table and therefore the arm can be separated from the table.
Claims 2-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson as modified by Smith and Warren as applied to claim 1 above, and further in view of U.S. Patent No. 4,766,621 to Rasor.
Referring to claims 2 and 7, Olson as modified by Smith and Warren further discloses the inlet is coupled with connections – at 26,28, configured to pass water through the plurality of interconnected grooves – at 24 – see figures 1-3 of Olson. Olson as modified by Smith and Warren does not disclose a hose connected with a pump to pass water through the device and the pump is integrated with a boat. Rasor does disclose a hose – at 32, connected with a pump – at 58, to pass water through the device – see figures 1 and 3, and the pump is integrated with a boat – see figure 5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Olson as modified by Smith and Warren and add the pump of Rasor, so as to yield the predictable result of more efficiently moving water through the device.
Referring to claim 3, Olson as modified by Smith and Warren does not disclose a hose nozzle connected with the inlet by a hose. Rasor does disclose a hose nozzle – end of hose connected at 58, connected with the inlet – at 26, by a hose – see hose in figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Olson as 
Referring to claim 4, Olson as modified by Smith, Warren and Rasor further discloses a bypass – at 28 of Olson and – at 58 of Rasor, configured to direct incoming water to one of the hose nozzle or the plurality of interconnected grooves – see directing water to the hose nozzle as seen in figures 1-3 of Olson and figures 1-3 of Rasor.  
Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson as modified by Smith and Warren as applied to claim 1 above, and further in view of Rasor and further in view of U.S. Patent Application Publication No. 2005/0009462 to Mickelson.
Referring to claim 5, Olson as modified by Smith and Warren further discloses the inlet is coupled with connections – at 26,28, configured to pass water through the plurality of interconnected grooves – at 24 – see figures 1-3 of Olson. Olson as modified by Smith and Warren does not disclose a hose connected with a pump to pass water through the device and the hose passes through a medium configured to cool the water before the water is passed through the device. Rasor does disclose a hose – at 32, connected with a pump – at 58, to pass water through the device – see figures 1 and 3 and the hose – at 32, passes through a medium – the body of water, that is capable of cooling water in the hose before the water is passed through the device – see figures 1-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Olson as modified by Smith and Warren and add the pump of Rasor, so as to yield the predictable result of more efficiently moving water through the device. Olson as modified by Smith and Rasor does not disclose the hose passes through a bucket before the water is passed through the device. Mickelson does disclose the hose passes through a bucket – at 60, for the water is passed through the device. Therefore it would have been obvious to one of .
Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view or Smith, further in view of Warren and further in view of Rasor.
Referring to claim 12, Olson discloses a water-cooled fillet table comprising, a fillet table base – at 10, a plurality of interconnected grooves formed in the fillet table base – see at 24 which forms multiple grooves when connected from 26 to 22, wherein the plurality of interconnect groves are positioned below an upper surface of the fillet table base – see at 24 in figures 1-3, and above a bottom surface of the fillet table base – see at 24 in figures 1-3, an inlet – where 24 enters 10, positioned in the fillet table base – see figures 1-3, wherein the inlet is coupled to a first end of the plurality of interconnected grooves, and an outlet – at 22,23, positioned in the fillet table base – see figures 1-3, wherein the outlet is coupled to a second end of the plurality of interconnected grooves – see at 22-24 in figures 1-3. Olson further discloses the inlet is coupled with connections – at 26,28, configured to pass water through the plurality of interconnected grooves – at 24 – see figures 1-3. Olson does not disclose a hose connected with a pump to pass water through the device and the pump is integrated with a boat and the outlet is coupled to a second hose. Rasor does disclose a hose – at 32, connected with a pump – at 58, to pass water through the device – see figures 1 and 3, and the pump is integrated with a boat – see figure 5, and the outlet is coupled to a second hose – at 30 – see figures 1 and 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Olson and add the pump of Rasor, so as to yield the predictable result of more efficiently moving water through the device. Olson further discloses cooling substantially an entire upper surface of the fillet table 
Referring to claim 13, Olson as modified by Smith, Warren and Rasor further discloses a bypass groove – at 28, spaced apart from the plurality of interconnected grooves – at 24 – see via 
Referring to claim 14, Olson as modified by Smith, Warren and Rasor further discloses a bypass button – handle of faucet – at 28, configured to direct incoming water to one of the bypass groove or the plurality of interconnected grooves – directing water to the faucet head – at 28 as seen in figures 1 and 3 of Olson.
Referring to claim 15, Olson as modified by Smith, Warren and Rasor does not disclose the fillet table base is formed of high-density polyethylene (HDPE) or polyethylene high-density (PEHD). However, it would have been obvious to one of ordinary skill in the art to take the device of Olson as modified by Smith, Warren and Rasor and make the table base out of any suitable material including the claimed high-density polyethylene (HDPE) or polyethylene high-density (PEHD), so as to yield the predictable result of making the device both durable and lightweight.
Referring to claim 16, Olson as modified by Smith and Rasor does not disclose a thermometer disposed in the fillet table base. Warren does disclose a thermometer – at 120, disposed in the fillet table base – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Olson as modified by Smith and Rasor and add the thermometer of Warren, so as to yield the predictable result of controlling the temperature in the device as desired.

Referring to claim 18, Olson as modified by Smith, Warren and Rasor further discloses the bottom surface of the fillet table base is coupled to a support arm – at 32,34 – see figure 3 of Olson.
Referring to claim 19, Olson as modified by Smith, Warren and Rasor further discloses the support arm includes a quick-release mechanism configured to separate the fillet table base from the support arm – see the connection of 32 to the table – at 10 in figure 3 of Olson, where the arm is not integrally formed with the table and therefore the arm can be separated from the table.
Claim 20 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson as modified by Smith, Warren and Rasor as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2005/0009462 to Mickelson.
Referring to claim 20, Olson as modified by Smith, Warren and Rasor further discloses the inlet is coupled with connections – at 26,28, configured to pass water through the plurality of interconnected grooves – at 24 – see figures 1-3 of Olson. Olson as modified by Smith, Warren .

Response to Arguments

4.	Applicant’s claim amendments and remarks/arguments dated 5-10-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 12-8-20. However, applicant’s claim amendments dated 5-10-21 necessitates the new grounds of rejection detailed earlier in paragraphs 2 and 3 of this office action. 

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643